DETAILED ACTION
Applicant's submission filed on April 5, 2021 was received and has been entered.  Claim 1 was amended. Claims 1-10 are in the application and pending examination. Claims 11-17 have been withdrawn. Replacement Paragraphs 29, 92, and 131 were submitted to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an apex of the reference substrate” .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The previous rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) is withdrawn based on the amendment to claim 1.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) and US Pat. Pub. No. 20170004987 A1 to Kevin P. Fairbairn (hereinafter Fairbairn). 
	Regarding claim 1, Kashiyama et al. discloses a substrate processing apparatus comprising:  a coating liquid supplying unit;  a solvent supplying unit; a first rotary holding unit configured to hold and rotate the substrate; a camera; and a control unit, wherein the control unit is configured to control the apparatus to perform a procedure including:  a step of performing peripheral edge image data processing of the peripheral portion (end face) of a substrate over a whole periphery of the substrate to obtain shape data of the end face; a step of controlling the coating liquid supplying unit and first rotary holding unit to supply a coating liquid on the surface of the substrate; and controlling a supply position from which organic solvent is to be supplied to a peripheral portion of the coating film, based on the image data, and supplies the organic solvent from the supply position to dissolve the peripheral portion of the coating film and remove the same from the rotating substrate ([0010]-[0011], [0212]-[0215], [0217], [0233], [0248]-[0251], and [0267]).  Kashiyama et al. teaches use of a CCD camera in [0268].  
	Kashiyama et al. discloses the image shape data that is detected and compares it to maximum or minimum values, and lacks a specific comparison with a substrate of 
 Kasa et al. is cited for its similar teaching of being concerned with the shape of a semiconductor wafer substrate, based on image data, and the resulting positional deviation of the substrate. 
 Kasa et al. teaches obtaining shape data of first and second substrates using reflection of light (similar to Kashiyama et al.), and determining the warpage of the second substrate based on the comparison of image data of the first and second substrates.  
Kasa et al. teaches that warpage of the substrate affects the reflection of light.  See [0033]-[0034], [0050], [0076]—[0086], [[0093], [0098].  
It would have been obvious for one having ordinary skill in the art to have additionally determined the warpage amount of the substrate from the reflected light data measured in the process of Kashiyama et al., and to have compared the data of one substrate as compared to a second substrate in the determination of minimum/maximum values, as taught by Kasa et al., with the expectation of improved results of supply position determination which accounts for not only the peripheral edge image data but the substrate warp amount as well since Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate.
Further regarding claim 1, Kashimaya does not explicitly teach the image of the end face of the reference substrate taken by the at least one camera is equivalent to an image viewed from outside of the reference in a radial direction of the substrate. 

Fairbairn teaches the image of the end face of the reference substrate (14 calibration wafer)  taken by the at least one camera (12) is equivalent to an image viewed from outside of the reference substrate in a radial direction of the substrate, where the image includes an apex of the reference substrate. (See Fairbairn, Figs. 1A, 2, 8A, and 12, paragraphs, 35, 42, 53, and 99.) Examiner is considering a wafer edge shadow intensity imaged by the multi-pixel array to be equivalent to an image of the end face of the reference substrate taken by the at least one camera. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the image of the end face of the reference substrate taken by the at least one camera is equivalent to an image viewed from outside of the reference in a radial direction of the substrate where the image includes an apex of the reference substrate   as taught by Fairbairn because Fairbairn teaches this configuration allows for real time processing of the sensors and corresponding data analysis to provide corrective action for positioning. (See Fairbairn, paragraph 53.)
Further regarding claim 1, Kashimaya does not explicitly teach the image of the end face of the process substrate taken by the at least one camera is equivalent to an image viewed from outside of the process substrate in a radial direction of the process substrate. 
Fairbairn teaches the image of the end face of the process substrate taken by the at least one camera is equivalent to an image viewed from outside of the process 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the image of the end face of the process substrate taken by the at least one camera is equivalent to an image viewed from outside of the process substrate in a radial direction of the process substrate, where the image includes an apex of the reference substrate  as taught by Fairbairn,  because Fairbairn teaches this configuration allows for real time processing of the sensors and corresponding data analysis to provide corrective action for positioning. (See Fairbairn, paragraph 40.)
	As to claims 2-3 and 5, Kashiyama et al. also discloses details of an edge exposure unit ([0200]-[0233]), wherein the control unit controls the irradiating unit to perform a periphery exposure step to exposure the coating film, wherein the periphery exposure width is determined based on the image data.  
It would have similarly been obvious for one having ordinary skill in the art to have additionally determined the exposure width based on the determined warpage amount of the substrate in the process of Kashiyama et al. in view of Kasa et al., since Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate and Kashiyama et al. teaches that the shape data affects the exposure light.  

	As to claim 4, it would have been obvious to one having ordinary skill in the art to have performed image processing in a separate chamber from the coating and rinsing chamber since such is well known in the art for reasons that one would not want to expose the excess discarded coating material in the coating apparatus to image processing as this changes the properties of the coating material.
	As to claim 6, Kashiyama et al. discloses use of a host computer for storing the image data in [0241], and a control unit that stores the image data in the host computer.  Kashiyama et al. teaches comparison of the image data to threshold minimum/maximum values, and it would have been obvious to have compared the warp amounts in the process of Kashiyama et al. in view of Kasa et al. and stored information such as when a warp amount exceeds the maximum value as such is conventional in the art to store all data.
	    As to claim 7, it would have additionally been obvious to have duplicated parts to have a second rotary holding unit.  
	It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	As to claim 8, Kashiyama et al. teaches use of a reflection part and receving first and second light reflections on the peripheral edge of the substrate ([0243]-[0244]).

	As to claim 10, Kashiyama et al. teaches use of a CCD camera for inspecting the image of the peripheral portion of the substrate in [0268].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi et al. (US 2007/0192058), Kodama et al. (US 2016/0078626), and Huang (US 2020/0033117) are cited to demonstrate the state of the prior art with respect to the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner, Art Unit 1717